J-A07015-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: Z.P., A                :   IN THE SUPERIOR COURT OF
    MINOR,                                     :        PENNSYLVANIA
                                               :
    APPEAL OF: L.P. and J.P.                   :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1520 WDA 2016



                 Appeal from the Order Entered September 8, 2016
                  In the Court of Common Pleas of Cambria County
        Civil Division at No(s): CP-11-DP-004-2016/FID; 11-FN-008-2016


BEFORE:      OLSON, STABILE, and STRASSBURGER*, JJ.

MEMORANDUM BY OLSON, J.:                                  FILED JUNE 21, 2017

        L.P., (“Mother”) and J.P. (“Father”) (collectively, “Parents”) appeal

from the order dated September 7, 2016, and entered on September 8,

2016, denying their motion for the recusal of the trial court judge presiding

over the juvenile proceedings involving their dependent child, Z.P. (“Child”)

(born in September 2015). We affirm.

        In its opinion dated November 3, 2016, and entered on November 4,

2016, the trial court ably set forth the factual background and procedural

history of this appeal, which we incorporate herein.         Trial Court Opinion,

11/4/16, at 1-5.        Importantly, this Court previously addressed Parents’
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A07015-17



appeal from the trial court’s order entered on March 8, 2016.                   The order

adjudicated Child dependent under 42 Pa.C.S.A. § 6302, as a victim of

physical abuse under the Child Protective Services Law, 23 Pa.C.S.A.

§ 6303(b.1)(8)(iii) (regarding forcefully shaking a child under one year of

age), with Father identified as the perpetrator under 23 Pa.C.S.A. § 6303,

and set forth the court’s disposition.          In the Interest of: Z.P., a Minor,

Appeal of: L.P. and J.P., Natural Parents, ___ A.3d ___ (Pa. Super.

2016) (unpublished memorandum) at 1-10.

       On    September      22,    2016,       we    affirmed     the   adjudication   and

dispositional order of the trial court. Id. at 10. The fourth issue in this prior

appeal was, “Whether the trial judge, Judge Tamara R. Bernstein, should

have recused, and whether [Parents’] counsel was ineffective for failing to

file a motion for recusal.” Id. at 8. The panel found the recusal issue, as

part of an ineffectiveness claim, was meritless. The panel stated: “We agree

with the court’s analysis in its opinion that Parents’ contention that Judge

Bernstein was [not] impartial because she had, in her former position as a

prosecutor, prosecuted a shaken-baby case is indeed the ‘start of a quick

slide down a very slippery slope[.]’”          Id. at 10 (citing Trial Court Opinion,

5/6/16,     at   15).1        On    October         14,   2016,     this   Court   denied



____________________________________________


1
 The trial court noted that no motion for recusal had been filed on behalf of
Parents. Trial Court Opinion, 5/6/16, at 14-15.



                                           -2-
J-A07015-17



reargument/reconsideration of our order, and, on December 30, 2016, our

Supreme Court denied allowance of appeal.

       In the meantime, on August 15, 2016, Parents filed a motion to recuse

with respect to Judge Bernstein captioned “Motion of [Parents] to Disqualify

the Honorable Judge Tamara Bernstein from Presiding Over this Matter Due

to Judge Bernstein’s Service as Chairwoman of Cambria County’s Children

and Youth Services[’] Near Death Review Team, as a Member of the Cambria

County Coroner’s Office Death Review Team.” On September 7, 2016, the

trial court heard argument on the motion to recuse prior to the permanency

review hearing held on that date.2             Subsequently, on September 8, 2016,

the trial court entered the order, dated September 7, 2016, denying the

motion for recusal.       On October 6, 2016, Parents timely filed a notice of

appeal, along with a concise statement pursuant to Pa.R.A.P. 1925(a)(2)(i)

and (b).3
____________________________________________


2
  The scheduling order provided separate times for the two hearings to allow
for the recusal of Judge Bernstein, if appropriate.
3
  On September 14, 2016, the trial court entered the permanency review
order, which, inter alia, scheduled a further review hearing to occur on
November 23, 2016. The trial court’s docket does not reflect a separate
order scheduling the next permanency review hearing to occur on November
23, 2016, however. Parents do not challenge the September 14, 2016
permanency review order in this appeal, nor does the trial court docket or
this Court’s docket reflect that they challenged the permanency review order
in a separate appeal. As the permanency review order was dated and
entered subsequent to the order on appeal, it is not part of the certified
record for the present appeal. See Commonwealth v. Preston, 904 A.2d
1, 6 (Pa. Super. 2016) (en banc) (stating that matters which are not of
(Footnote Continued Next Page)


                                           -3-
J-A07015-17



      On appeal, Parents raise one issue:

      Whether the Honorable Trial Court erred and abused its
      discretion in failing to recuse herself from this matter, thereby
      denying Appellants the right to due process, where the
      cumulative effect of the Trial Court’s recent campaign
      representations, and conduct and conclusions at the dependency
      and abuse hearing in this matter showed her bias and also
      revealed an appearance of partiality in actions involving alleged
      child abuse[?]

Parents’ Brief at 2.4

      In their brief, Parents argue as follows:

      The importance for Appellants to have a fair trial cannot be
      understated.    The Trial Judge’s decision finding abuse and
      dependency of their infant son will follow them throughout their
      son’s childhood, necessitating, among other things, a “founded”
      report of child abuse, which is placed on the Commonwealth’s
      Childline & Abuse Registry. Due to their names appearing on the
      registry, Appellants will forever be barred from volunteering for
      their son’s school or organization activities.

      However, the evidence shows that, less than a year before these
      hearings, the Trial Judge campaigned for the bench by
      highlighting her experience and pride in prosecuting alleged child
                       _______________________
(Footnote Continued)

record cannot be considered on appeal). We note, for purposes of reviewing
the denial of the recusal motion, that the trial court scheduled further
proceedings in the dependency matter via that permanency review order,
such that further dependency proceedings are contemplated.
4
   Parents’ concise statement is lengthier and more complex than the
statement of questions involved portion of their brief. However, we find that
they have preserved the challenge to the denial of their motion for recusal of
the trial court judge.    Cf. Krebs v. United Refining Company of
Pennsylvania, 893 A.2d 776, 797 (Pa. Super. 2006) (holding that an
appellant waives issues that are not raised in both his concise statement of
errors complained of on appeal and the statement of questions involved in
his brief on appeal).



                                            -4-
J-A07015-17


      abusers. Her nondisclosures and her conduct and conclusions at
      the hearings of this matter, which were not based on evidence in
      the record, further evidence her bias.

      All of these factors, taken together, created the appearance that
      Judge Bernstein prejudged this case and was biased against
      alleged perpetrators of child abuse, such as Appellants.        A
      reasonable person looking at these facts would question the
      judge’s impartiality and the fairness of the hearing.

      Accordingly, the Trial Judge erred in refusing to grant the motion
      for disqualification.

Parent’s Brief at 13.

      At the outset, we address the procedural posture of the appeal before

us. In their recusal motion, Parents assert the cumulative effect of the trial

court’s rulings in the adjudicatory and dispositional orders is indicative of the

trial court’s inability to preside over the periodic permanency review

hearings in an impartial, unbiased fashion. The denial of a motion to recuse

is preserved as an assignment of error that can be raised on appeal following

the conclusion of the case. Reilly by Reilly v. S.E. Pa. Transp. Auth., 489
A.2d 1291, 1300-1303 (Pa. 1985).            The question of whether Parents’

counsel was ineffective for failing to file a motion for recusal prior to the

adjudication and disposition of Child as dependent has been ruled upon by

this Court and our Supreme Court has denied allowance of appeal. Further,

the adjudication of dependency and the disposition at the time of that

adjudication have been conclusively decided.       Therefore, it might appear

that the question of whether the trial court judge should have recused

herself in this matter is now moot.

                                      -5-
J-A07015-17


     The legal principles that guide our review of whether to apply the

mootness doctrine are well settled:

     As a general rule, an actual case or controversy must exist at all
     stages of the judicial process, or a case will be dismissed as
     moot. In re Duran, PA Super 52, 769 A.2d 497 (Pa. Super.
     2001). “An issue can become moot during the pendency of an
     appeal due to an intervening change in the facts of the case or
     due to an intervening change in the applicable law,” In re Cain,
     527 Pa. 260, 263, 590 A.2d 291, 292 (1991). In that case, an
     opinion of this Court is rendered advisory in nature. Jefferson
     Bank v. Newton Associates, 454 Pa. Super. 654, 686 A.2d
834 (Pa. Super. 1996). “An issue before a court is moot if in
     ruling upon the issue the court cannot enter an order that has
     any legal force or effect.” Johnson v. Martofel, 2002 Pa. Super.
79, 8; In re T.J., 699 A.2d 1311 (Pa. Super. 1997).

                                      ...

     Nevertheless, this Court will decide questions that otherwise
     have been rendered moot when one or more of the following
     exceptions to the mootness doctrine apply: 1) the case involves
     a question of great public importance, 2) the question presented
     is capable of repetition and apt to elude appellate review, or 3) a
     party to the controversy will suffer some detriment due to the
     decision of the trial court. Erie Insurance Exchange v.
     Claypoole, 449 Pa. Super. 142, 673 A.2d 348 (Pa. Super.
     1996); Commonwealth v. Smith, 336 Pa. Super. 636, 486
A.2d 445 (Pa. Super. 1984).

In re D.A., 801 A.2d 614, 616 (Pa. Super. 2002).

     Here, the adjudication of dependency and the disposition at the time of

that adjudication have been conclusively decided, as this Court denied

reargument/reconsideration of our September 22, 2016 decision, and our

Supreme Court denied allowance of appeal. However, the dependency case

is ongoing, with periodic permanency review hearings. Accordingly, we find

the question of whether the trial court judge should have granted the motion

                                      -6-
J-A07015-17


to recuse herself from the dependency case is not moot, as any proven bias

would be capable of repetition yet evading review.

      In turning to the merits of Parents’ claim, we note that we review a

trial court’s decision to deny a motion to recuse for an abuse of discretion.

Vargo v. Schwartz, 940 A.2d 459, 471 (Pa. Super. 2007). Our review of a

trial court’s denial of a motion to recuse allows for deference to the trial

court’s decision on the matter.    Id.    (“we extend extreme deference to a

trial court's decision not to recuse”).   In Commonwealth v. Harris, 979
A.2d 387, 391-392 (Pa. Super. 2009), this Court stated, “We recognize that

our trial judges are ‘honorable, fair and competent,’ and although we employ

an abuse of discretion standard, we do so recognizing that the judge

[her]self is best qualified to gauge [her] ability to preside impartially.”

Harris, 979 at 391-392 quoting, in part, Commonwealth v. Bonds, 890
A.2d 414, 418 (Pa. Super. 2005). Thus, a trial court judge should grant the

motion to recuse only if a doubt exists as to his or her ability to preside

impartially or if his or her impartiality can be reasonably questioned. In re

Bridgeport Fire Litigation, 5 A.3d 1250, 1254 (Pa. Super. 2010).

      In order to prevail on a motion for recusal, the party seeking recusal

must “produce evidence establishing bias, prejudice or unfairness which

raises a substantial doubt as to the jurist’s ability to preside impartially.” In

re S.H., 879 A.2d 802, 808 (Pa. Super. 2005) quoting Arnold v. Arnold,

847 A.2d 674, 680–681 (Pa. Super. 2004).


                                      -7-
J-A07015-17


      To the extent that Parents allege bias on the part of the trial court

judge with regard to the adjudication and disposition, we have already

reviewed and rejected such claim in In the Interest of: Z.P., a Minor,

Appeal of: L.P. and J.P., Natural Parents, 494 WDA 2016 (Memorandum

filed September 22, 2016), at 9-10.        We have denied reargument and

reconsideration, and our Supreme Court has denied allowance of appeal.

We will not revisit that decision.

      To the extent that Parents are alleging that bias on the part of the trial

court judge necessitates her recusal in the ongoing permanency review

proceedings subsequent to the adjudication and disposition, again, we reject

the claim.

      We agree with the trial court judge that Parents failed to satisfy their

burden of production.    Our Supreme Court has stated, “[a] jurist’s former

affiliation, alone, is not grounds for disqualification.”   Commonwealth v.

Abu-Jamal, 720 A.2d 79, 90 (Pa. 1998).         In this appeal, Parents are not

challenging the permanency review order that resulted from the permanency

review hearing held on September 7, 2016.        We discern no bias from the

“cumulative effect” of the trial court judge presiding over the prior

adjudicatory and dispositional hearing, and the subsequent permanency

review hearings. The fact that the trial court judge knows a court-appointed

special advocate (“CASA”) professionally, or has been involved in shaken

baby syndrome matters and committees as an assistant district attorney


                                     -8-
J-A07015-17


does not warrant recusal. See id. (holding that a judge’s affiliation with the

Fraternal Order of Police was not grounds for disqualification); City of

Pittsburgh v. DeWald, 362 A.2d 1141, 1143-1144 (Pa. Cmwlth. 1976)

(holding that the trial judge was not required to recuse herself based on her

having practiced law with the attorney for one of the parties). Parents’ bias

argument does not warrant reversal in this instance. “It has long been held

that trial judges, sitting as factfinders, are presumed to ignore prejudicial

evidence in reaching a verdict.” Commonwealth v. Irwin, 579 A.2d 955,

957 (Pa. Super. 1990).

      Accordingly, our review of the record in this matter supports the trial

court’s factual findings and conclusions. As we find that the record supports

the trial court’s assessment, we will not disturb the trial court judge’s

decision that her recusal was not required.     We, therefore, affirm the trial

court’s September 8, 2016 order denying Parent’s Motion to Disqualify the

Honorable Judge Tamara Bernstein on the basis of the discussion in the trial

court’s opinion entered on November 3, 2016. Trial Court Opinion, 11/4/16,

at 7-17.   In any future filing with this or any other court addressing this

ruling, the filing party shall attach a copy of Judge Bernstein’s opinion.

      Order affirmed. Jurisdiction relinquished.




                                      -9-
J-A07015-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/21/2017




                          - 10 -
                                                                                              Circulated 05/30/2017 02:50 PM




IN THE COURT OF COMMON PLEAS OF CAMBRIA'COUNTY,                                                    PENNSYLVANIA
                                              JUVEN.ILE DlVISION                               .             .

                                                              *
IN THE MATTER OF:                                             *     CP-ll-DP-0000004.,2016
                                                              *
Z.P., DOB 9/17/2015,                                                 Superior Court No. 1520 WDA2016


Appeal of.L.P.. and J,P~, Natural Parents


       RULE OF APPELLATE PROCEDURE 1925·.(a}(2)
                                                    OPINION

Bernstein, J.: L.P. and lP~ tile appellants herein, are the natural parents of                          z. P.1who     was

determined to be. a dependent child on March 8, 2016, at which time he remained in the care

of his mpthei' L.P. (Mother). In addition to finding Z;P. to be a dependent child the court

found that Z.P. was a victim of child abuse and that his father, J;p, (Father) was the

perpetrator of the abuse.

            On April 6, 2016~ Appellants filed a Notice of Appeal and Concise Statement of

 Ertors Complained of on. Appeal which included the issue of whether the Court erred by

 failing to recuse.itselffor bias during the Dependency Hearing, On September 22. 2016. the

 Pennsylvania Superior Court issued an order affirming the trial court' s decision at the

 Dependency Hearing, including the trial court's decision not to recuse itself for bias .. Prior to

 the subsequent Permanency Review Hearing on September 7, 2016, Appellants filed a

 M:otjon to Disqualify and for Recusal of the trial court from any further hearings held in the

 matter ofZJ>~ The trial court denied said motion and Appellants again filed a timely Notice


 I Since   the subject of this appeal is a Juvenile th.e primary p~J~ will be referred to by iheir iriitiaf s to provide
confidentiality:

                                                  A·2
of Appeal and Concise Statement of Err.ors Complained of on Appeal ("Conci,se Statement')

on October 6~ 2016, pursuant to Peillisylvania Rules of Appellate Procedure 90S(a)(2) and

192S(a)(l)'. Pa,Rs.A.P, 905, 1925 (West.2016).                 Appellants' Concise Statement asserts that

Appell~ts'       have been denied their due process rights and raises these three allegations of

error:

          I, Did the Court err in denying the Motion for Reeusal since Judge Bernstein
               previously served as an Assist.ant District Attorney during . which · time                she
               prosecuted child .abuse cases?
          2. Did     the   Court err by denying Appellants' Motion for Recusal when. Judg~

               Bernstein had previously served as a member of the CYS Near Death Review

               Team and Coroner's Death Review Team?

          3. Did the Court errin denying the Motion forRecusal when a Begiilnings Inc. Board

               Member who serves as. a representative to the Court Appointed Special Advocates

               (CASA) acted       as treasurer for Judge Bernstein's.judicial         campaign?

For the reasons discussed below the appeal. should be dismissed and the Court's Order

affirmed.

                                  FACTUAL BACKGROUND2

           Thisjurist was elected to the Cambria County Court of Common Pleas ~er serving as

a career prosecutor in the Commonwealth.of Pennsylvania, Duringthat time; this jurist served

as a representative of the District Atto111ey's Office on both the CYS Near Death Review
Team and the Cambria Courtty. Coronet's Death Review Team. Both teams create positions to

be filled by certain offices and agencies having an interest iii the subject matter relevant to

2   This summary is ~istiiled jrom the transcripts without citation to specific portions ofthe record.
                                                .     Page 2 of 11             .

                                                A~2
each team, 'Both teams created a position.for the Cambria County District Attorney's Office

and the District.Attorney's-office assigned this jurist, inher .capacity as an .AssistanfDi'strict

Attorney, to attend the teams' meetings. Cambria County Coroner Jeff Lees testified that;

"The District Attorney's Office Is assigned to· the [Death· Review Team], the District.

Attorney assigns a: representative from their office; to attend meetings that are held at my

office, >TN .T; 917120 ff, pp. 15.. 'Furthermore, when asked by Appellants:, counsel, i'So (ram a
.technical point of view, [Judge Bernstein] wasn't               a:   member, but her' attendance      was   as

representative," Mr. Lees responded that tl,li!>      was correct . Id.
           The-purpose ofthe teams is to review and analyze data from relevantcasesand then

try to educate arid prevent similar cases from occurring in the future. The-teams .do not work

(?il   current   or even recent .eases, ·but rather· review   each case .a significant amount of time after

the incident in question .. Specifically, the Coroner' s Death 'Review Team reviews every

f~tality of individuals under age 2t~ whether the-death occurred by homicide, .auto accident, or

any other        means. During the   tune that this jurist    served as   a representative oil the   CYS Near

Death ReviewTeam, the Team .di-4 not 'review any case related to Z,P. ai:id this jurist. had no

outside knowledge o:f:Z.P. norhis parents priorto this· case coming before the court

           This juristattended the team meetings atthe direction of the. District: Attorney's Office·

and cl.id no.t serve in her individual capacity, After· being. elected to the Court of Common

Pleas, this.juristresigned her posltion        as ah Assistant DistrictA ttomey       on December 3 I,   210s·
.and W8:S sworn in asJudge in January .201-6. Upon-resignation on December 31, 2.0i5, this

jurist could no longer attend team meetings as a.representative cf the District                      Ariomeis
Office because this jurist was no longer art Assistant District Atr:orney;. This jurist' was never

appointed to the. teams and, as -sucb, d•d·:·not formally resign from them. It logically follows

                                                   P~~Jofl7

                                             A-2
that, since this jurist was no longer an Assistant.District Attorney, thisjurist was .no longer

eligible to attend the meetings on behalf of the DistrictAttomey's Office.

       During the time that this jurist was assigned to the CYS Near Death Review team,       Pr.
Wolford, a witness in the case at hand, did inter.act with the: Near Death Review team on       a
limited number of occasions. Michelle Rager; Assistant Administrator for 'Cambria County

Children-and Youth Services, testified thatDr; Wolford was never a member of the CYS Near
Death Review   Team. N. T. 9/7/2016 pp. 27. Rather; Dr. Wolford would     have only participated

when she   was treating   a child that the Team was involved with. For example, Ms. Rager

testified that Dr .. Wolford may call the Team to· give her ~'input ... regarding that specific

child and what the child may need following discharge from tile hospital:" Id; Dr. Wolford;

like any otherdoctor who was treatinga.child that the Team
                                                        .  was involved with,        merely
                                                                                     .      gave

information to the team as to the status of the child whom she was treating. She. participated in

meetings where the child at issue was her patient. In fact, as this jurist disclosed at the

hearing, this jurist did recall that while Dr. Wolfo1:d · maY. have participated. with the Near

_Death Review Team, this jurist had no recollection of the. facts of the case inwhich Dr.

Wolford was witness or what children Dr. Wolford was treating.
        As an Assistant. District Attorney, .this jurist prosecuted a multitude of different kinds

of cases, including some shaken-baby cases. In one instance; the Commonwealth and the

defendant agreed to a, stipulation that was read by the judge to the jury, ''The Commonwealth

 agrees that they did not maintain proper contact withthe [victim;s mother], regarding the case

 agafnst the defendant." Comm.   v ..   Millel'., No. 1802 WDA20l3; 2014 WL 10844216.at *l (Pa:

 Super, Aug. S, 2104).       The court ultimately found that the Commonwealth did not

 intentionally withhold a supplemental·report, but that "it was inadvertently not printed from

                                               Page4ofr7

                                           A·2
[the Detective's] computer arid was not provided to the Commonwealth until a week before

ma.l. "iId.. at *4~

         During the campaign      in. 2015,   the Campaign Committee.to Elect Tammy Bernstein for

Judge posted .a quote. .from this jurist. onits Facebcok page where. this jurist.stated, "while

working as an.Assistant District Attorney, it is nevereasy when 'it comes-to these cases, but to

come across ·it again        and ~gain and. this time when the child dies, It's frustrating and
disappointing," PETil'IONER's.'EXfHBIT #2. The Campaign Committee's post .continued, ''At

Charles' sentencing, Tammy became. emotional in speaking · about the infant's death, saying

~This was not.a brief, uncontrolled act, not the first. time he took him from. his bedroom. He

shook (his 'infant son) three times before, he had a history of violence, "' Id. Among many

other .quotes by this jurist used · by the .Caml?.aign Committee referencing ~I different kinds of

.crirnes. and victims, the Campaign Committee again posted on its Faoebook page that,

"Tammy has prosecuted all.types ·of crimes, inthe courtroom, She is esp~~i~W proud of all. the.
work she has. done       for child victims." Id.'The Campaign Committee also posted, "Tammy has
spent her career seeking justice. for children as an assistant DA/ and created an-advertisement

that.was posted online and 11181le4 to voters which, among .other things, stated that this jurist,

as an AssistantDistrict Aitorile:y;·had prosecutedmurders, child abusers, anddrugdealers. Id.;

PETITIONER'$ EXHIB IT·#7.

         Finally,     the Campaign Committee. was made. up of a number of people which included
Julie Katz. Ms. Katz' also served as a Board Member for Beginnings Inc. where she. acted as·

·the representative from Beginnings Inc. to the Pennsylvania Court Appointed Special

Advocates (CASA). On March 22~ 2015~ the CampaiWi Committee posted a picture of this

juristandMs.      Kati   at:a local CA$A   fundraiser .

                                                . J?ageSof°lJ
                                           A-2
                                     DISCUSSION
       I,      Did the Cou11 err in denying the Motion for Re.cusal when Judge
               Bernstein previously served as an Assistant District Attorney
               during which time she prosecuted child abuse casesJ           .


       Appellants' first allegation of error is thatthe trial court erred by failing to recuse.itself

for bias slnce Judge Bemstein previously served            as an Assistant District Attorney and
prosecuted child abuse cases. At the outset, it is irilportant to note that Appellants raised this

identical issue in their earlier appeal of the Dependency Order    in this   case. See In the Interest

of Z.P., 494 WDA 2016. The Pennsylvania Superior Court. affirmed the trial court's order and

held that "Parents' contention :that Judge Bernstein was impartial because she had, in her

former position as a prosecutor, prosecuted a shakell-baby case is indeed the 'start ofa quick

slide down.a very slippery slope[.tld atp. lQ.

       Appellants. again assert that they have been. denied due process as the trial court should

mive recused itself based on this jurist's past position as anAssistant District Attorney, the.

shaken-baby cases that this jurist prosecuted in her past position, and the statementmade by

this jurist's Campaign Committee that; "Tammy became emotional inspeaking about the

infant's death. n PETITIONER'S EXHI8IT#2.

        The question of recusal has been consistently addressed by the courts to determine

whether due process has been violated .. Although "[o]ut .Code of Judicial Conduct '[s]ets a

norm of conduct for all our judges [it] does not impose a substantive legal dut[y] on them.?'

Lomas v, Kravitz, 130 A.3d .l 07, 126 (Pa, Super 201 ~) (quoting 'Commonweaith. v. Druce, 577
Pa. 581, 848 A.2d 104, 109 (2004)). Rather, the courts have set out a two-part test to be

applied by a trial court to determine whether recusal is proper.

                                             Page 6of i7

                                        A-2
       The standards for recusal are well established:

       It is the burden ofthe party requesting recusal to produce evidence establishing
       bias, prejudice .or unfairness which raises a substantial doubt .as to the jurist's
       ability to preside impartially. Rizzo v. Haines, 520 Pa. 484~ 512;..;513,. 555 A2d
       58, 72. '(1989); Commonwealth v, Miller, 541 Pa 531, 664 A.2d nio (1995).
       As a general rule, a motion for recusal is. initially directed. to and decided by
       the jurist whose impartiality is being challenged. Commonwealth v. Travaglio,
541 Pa. at 143-145, 661 A:2c:t at.370, citing Goodheart v. Casey, 52) Pa. 18(
       565 .A;2d 757 (1989); In considerii.lg a recusal request; the jurist must first
       make a conscientious determination of his or her ability.to assess the case in an
       impartial manner, free ofpersonal bias or interest in the outcome, The jurist
       must then consider whether his or· her continued involvement in the case
       creates an. ~ppeara.n.ce of impropriety and/or would tend to undermine public
       confidence in the judiciary. 'This is a: personal and unreviewable decisionthat
       Ollly the jurist canmake. Goodheart v, Casey, 523 Pa. 188, 201-203, 565 A.2d
757, 764 (1989). Where a jurist rules that he or she can hear anddispose ofa
       case fairly and without pre}udice, that decision Will not.be overruled on appeal
       but for an abuse of discretion. Id, at199-:-201, 565 A.2d at 763. In reviewing .a
       denial of a disqualification motion, we recognize that our judges are honorable,
       fair and competent. Reilly v. SEPT.A., 507 :Pa. 204, 22l~223., 489 Pt..2d.1291?
       1300 (1985).

Commonwealth v. Abu-Jamal; 553 Pa.485, 506, 720 A.2d 79, 89 (1998). Furthermore, "[a]ny

tribunalpermitted      to· try cases and controversies must not   only be unbiased, but must avoid
even the appearance of bias." In the Interest of McFall, .$33 Pa .. 24, 617, .A..2d 707~ 71.3.

(1992). Even so, "there is-a presumption that judges of.the Commonwealth are honorable, fair

· and competent, and that when confronted with a recusal demand,             are able     to determine

• whether they can rulein an. impartial manner; free of personal bias or interest in the outcome."

Cellucci v. LaurelHomeowners Ass 'n, 142 A.3d 1032, 1043 (P~.Commw.               Gt. 2016) .
           . Here, Appellants take issue With essentially three. different factors relating· to this

jurist's time as ah Assistant District.Attorney that they allege show bias. or .the appearance of

bias. First, that this jurist had prosecuted shaken-baby cases in the. past. Second, that this

jurist's    Campaign Committee        made representations regarding      this jurist's   record   as a
prosecutor, and finally, that thisjurlst became emotional ~er a shaken-baby case .
                                              . Page7of   17
       Appellaµts' first argument is    that once a judge.    has served as a prosecutor in a case

involving a shaken baby; she cannot beimpartial in any case witha similar fact pattern. This

argument. is identical to that .raised by Appellants in their earlier appeal of a Dependency·

Order .in this. case. See In the Interest ofZP.; 494 WDA20l6. As stated supra; the.Superior

Court affirmed the trialcourt' s decision not to recuse. stating that-to hold otherwise would be.

the "start of a quick slide down a very slippery slopel.]" Id. at p. lO. Again, Appellants'
position .is not supported by the· evidence in this matter.

        Taken to its logical.conclusion, Appellants' argument. would mean thatany judge who

previously practiced criminal law as a prosecutor or defense attorney would be precluded

from presiding over any criminal matter since their prior position rendered them automatically

biased. Similarly; no judge who had represented civil clients could oversee a civil proceeding,

those who practiced    in the   area. o~ domestic relations would be barred. from presiding over

those cases, etc. The result. is. patently absµi:d mid the Court has found      no. case that reached
such a holding. Instead, as noted above, in each case the party seeking recusal must''produce

evidence establishing bias, prejudice or unfaimess which raises a substantial doubt as to the

jurist's ability to preside impartially." Abu-Jamal, 720 A.2d at    89. Here   there was no evidence

offered that established any degree of bias;

        In Appellants Concise Statement they also point to shaken-baby case where this jurist
served as a member· of the "prosecotorial team for which .misconduct was found by the trial

court requiring a curative instruction to the jury. (Comm v, Miller, Superior Ct. 672          WDA
2()11);'' APPELLANTS' CONCISE STATEMENT. In Miller, the prosecution failed lo (iniely tum

over a supplemental report regarding a witness in the case. However; any insinuation made by

Appellants that this jurist somehow purposefully· participated in unethical behavior ·is a

                                              Page 8 c,f 17

                                        A-2
mischaracterization
       .            and patently
                              .  false.. The Superior
                                                .     Court addressed the case in. question
when the defendant appealed the denial of his petition for Post Conviction Relief.and found

that, "the (trial] court : . . ruled out a curative Instruction," Commonwelath v. Miller, .l 802

WDA 2013 (Pa. Super.), Instead, the parties merely agreed on a stipulation that corrected the

error.   The .court further found that, "the record reveals that the Commonwealth did not

intentionally withhold tl1e supplemental report, but that it was. inadvertently not printed from
Detective Wagner's [cJomputer and was not provided to the Commonwealth until.the week

before trial." Id: Thus, this jurist's p$11icipation as an Assistant District Attorney during the

case in. question neither shows bias nor the appearance of impropriety such that recusal would

be required in the case at hand.

         Next, Appellants provide evidence of representations made by this jurist's Campaign

Committee alleging that· such s~tements and representations must prove bias .6r the

appearance of bias. Though not determinative as to the issue of due process, the trial· court

considered the Pennsylvania Code of Judicial Conduct and the relat~d Formal Advisory

Opinions. The United. States Supreme Court has held that, "It is important to riote that due

process 'demarks only the outer boundaries of judicial disqualifications.' Most questions of

recusal are addressed by more stringent and detailed ethical rules." Williams v. Pennsylvania,

136 S, Ct. 1899, 1908(2016) (qµotingAetna Lif~ Ins.. V. Lavoie, 475 U.S. 8B, 828(1986)).

At hearing, Appellants entered the Judicial. Ethics Committee of the Pennsylvania Conference

 of State Trial Judges Formal Advisory Opinion '.§99-1 as Petitioner's Exhibit 4. Opinion §99-

 1, titled. "Campaign Advertising," Which advises that.      ''The   electorate is best served by

 adv~ising     which accurately showcases the candidate's credentials." Furthermore, "[t]he

 candidate .must take p~cular care that   tile ad does not in any way suggest   that he or she will

                                            Page 9 of l7

                                       A·2
favor any particular group of litigants or make decisions on any basis other than the facts and



        This jurist's Campaign Committee posted on its Facebook page that this jurist was
"especially proud of the work she has done. for child victims . .As judge, Tammy will continue

to fight for justice and protect our communities,"   PETITION.ER'S EXHIBIT #2.   On May 12, 2015.

the Committee posted, ''Tammy has spent her career seeking justice for children as an
assistant DA" Id. Finally; on.May 3,2015 the Committee posted that "Tammy achieved.a.l S-

30   year sentence   for third degree murder against Justin Charles . . . who violently shook llis

seven week old son to death .•..       Tammy, who has prosecuted multipleshaken        baby cases

said, 'It .is never easy when it comes to these cases, but to come across it again and this time

when. the child dies; ifs frustrating and disappointing,' At Charles' sentencing, Tammy

became emotional jn speaking about the infant's death, saying, 'This was not a brief,

uncontrolled act, not the first time.he took him from his bedroom. He shook (his infant son)

three times before. He had a history of violence. ,u Id:

         This court found no case or other .authority which would require a judge to recuse

when the judge. merely outlined her history as a prosecutor d.Uring a campaign. Nothing posted
 by the Campaign. Committee committed this juristto teach a certain decision in child ..abuse

 cases; Rather; as the committee posted on May 3, 2015, this jurist is,~d has been, committed

 to resorting justice and.order.

         Furthermore, it should.be noted that the Committee did post and advertise this jurist's

 record asa prosecutor as to multiple.other typesof cases, For ex~ple,.the        Committee posted

 on its website that. this jurist had, as an ADA, "successfully tried· arid convicted many 'high

 profile homicide, drug and assault cases resulting in lenf¢iyjail        sentences for dangerous

                                             Page lO of 17

                                         A·2
criminals." P.ETITJONER'S EXHISIT #3. Additionally, the Committee created an advertisement

and mailer that listed this jurist's qualifications which included, •'Prosecutes murders, child

abusers.and drug dealers," :PETJTIQNER'SEXH1s1r#7.AppeUaritspick and chooseparts of this

jurist's campaign materials, but if Appellants' argument was logically extended, then this

ju.rist and any other jurist or candidate who had practiced law would be precluded from

hearing the types ofcases that thejurist handled while practicing or would at least be unable.
to advertise-the jurist's   record and experience as an attorney   when campaigning in an election.

Specifically, this jurist would be required    to recuse herself from not only sheken-baby cases,
but .also criminal homicide· and drug-related cases since this jurist's Campaign Committee

posted and advertised regarding experience in these types of case .e

        Formal· Advisory       Opinion §99-1 states that, "The electorate        is best. served by

advertising which accurately showcases the candidate's credentials." Requiring recusal from

cases based on Appellants' logic would either require an unheard of rate of recusal or

essentially prohibit a candidate. from advertising her credentials· and record as .an attorney.

Bath possibilities would be a disservice        to the   electorate and in. contradiction to Formal

Advisory Opinion §99-l.

         Finally, Appellants assert that because thisjurist, as a prosecutor, "became. emotional''

 at the conclusion of a shaken-baby case, this jurist must not be able to ii:nparti~ly and

 objectively preside over shaken-baby cases as a judge. At hearing; Appellants argued,

         I would, suggest that becoming emotional, you lose objectivity when you have
         emotion and your campaign committee has told us that at least in 'one case,
         now   you.   may,   again you   have become emotional in .other cases, but I
                                         may
         can't find that your campaign committee ever chose to tell the public. that you
         became emotional in anything but a shaken baby syndrome case.

· N .r, 9/'J /2016. pp. 3 7. Furthermore, Appellants asserted that.:

                                               Page.H of17

                                          A-2
       We'.te blind to our bias. So when we suggest that maybe there is an appearance
       ofiinpropriety, 'it's not that there is ~Y criticism that you're a be;d person, or
       that there is arty evil intent. But it may be that you have the inability to see that
       you don't have the capacity to be impartial in this case/

N.T:9f7/2Ql6 pp.3();

       Appellants" arguments lack merit         as the   trial court   was unable   to · find   any case that
required recusal where a jurist had, in the past; showed emotion when dealing with. a similar

case. In Comm.onwelc,11'111; Tharp, the. Pennsylvania.Supreme Court
                                                                .   considered the appellant's

argument on appeal that the trial court should have recused itself as it was too emotionally

involved in the case before it. The appellant in Tharp was convicted at trial of first-degree

murder and came before the trial court for formal sentencing. Our Supreme Court held,

        Appellant's final argument is that the. trial judge erred -in failing to recuse
        himself sua sponte and, as.a result, she. is entitled to a new trial. Specifically,
        appellant complains that, prior to formally sentencing appellantcthe trial judge
        played an audio recording of the song "The Little Girl," performed by country
        and. western singer John Michael Montgomery. After the song was played, the
        trial court compared the "sad little life" of the .fictitious girl portrayed in the
        song to· the life of Tausha. In addition, the trial court noted that, unlike the girl
        in the song; Tausha did not get a new chance. at life with new parents.
        Appellant did not move for recusal at sentencing, oi: at any earlier point during
        the proceedings before the trial court. Appellant now alleges, however; that, "if
        the [trial] court was so emotionally effected [sic) and impassioned by the facts
        of this case as to take the time to locate th.is song and orchestrate its playing
        prior to [formal] sentencing, thecourt should have foreseen that Itsimpartiality
        could be· reasonably questioned and. should have .recused itself" on its 0WI1
        motion. No reliefis due.

 Commonw.elaih     v.   Tharp, 574 Pa. 202, 830 A.2d. 519, 533~34 (Pa. 2003). Ultimately, the

 Court stated that, "Appellant fails    to demonstrate that       recusal was warranted in this case ..

 Appellant' does not identify a'single statement, action, ruling by the trial court ... that reveals

 bias or partiality against her," Id. at 534.

        Here, the facts that Appellants allege warrant recusal fall far short of the actions of the

 trial court in Tharp, This jurist's Campaign Comminee merely stated. that; long before the.
                                                Pageliof17
                                                                                                           v




commencement ofthe case at hand, this jurist had become emotional at ·the completion ofa
shaken-baby case '; where.the child haddied. This jurist made ..no.statements, rulings, or actions

during this case that would resultin       the appearance offmpartialiry or bias .
       .Furthermore, Appellants' argument.that·this. jurist-must 'be blindto her. own: bias and,

as a result, unable .to act impartially and ·qbjectively 'i~ unfounded and clearly contradicts the

recusal standards and· analysfs· under the law. The law requires . a jurist- to consider both-
whether· the Jurist can act. impartially and whether her · involvement would create the

appearance ofimpropriety.    See Abu-Jamal, 720 A.2d at·89. At the second prong of a jurist's.
recusal analysis,

        The jurist must then Consider whether his or her continued involvement in the
        case creates an appearance ofimpropriety and/or would . tend to undermine the.
        public confidence in .the judiciary. This 'is a personal and unreviewable
        decision that .only- thejurist can make. Wh~re.-a jurist ·nil es thathe or sl\e can,
        hear or dispose of a case fairly and without prejudice, that.decisionwill not be
        overturned on. appeal but 'for the abuse of discretion.

Id.
        Tb:e law not only acknowledges· that a jurist is not "blind to bias," but places the

responsibility of-determining bias or the appearance of'bias op each individual jurist.' The case

law clearly holds that a jurist. is themost.qualified person.to rule on her bias or app_earance of

bias, The law goes so far as t9 describe such a decision as "personal' and unreviewable,"

absent -an abuse of discretion, Thus, Appellants' contentions that this. jurist is· biased or

.appears biased because she became emotional in the . past and now must. he blind to; her .own

bias is directly contrary tothe law arid the·.facts in thiscase. Accordingly, thereis.no.meritre

'this allegationof error,




                                                       ~ag~       i3 of17
                                            A-2


        ... .         .         ,,,,   ,   ,---····--··--- ··-----····---· .. -- ..··--······----- ..   ·--·---   ,.,.,._   .. ~.,--·-·- ..--. .   ._,   ,._,,   ,.   ,.,.   _   _   ...,
       Il,     ,Did the Court err by denying Appellant's Mlltion fc,r Reeusal when
               Judge Bernstein had• previously served as a .-ieinber of the CYS
               Near Death Review Team and Ceronerts Death Review Team?

       Appellants' second allegation of error   is that the. trial   court erred by failing   to recuse
when this Jurist had been. assigned to i.itt.end CYS Near Death Review Team meetings and

Coroner's Death Review Team meetings while serving as an Assistant District Attorney:

Appellant specifically alleges. that .an.appearance of impropriety .exists since Dr; Wolford
worked with the Near Death Review Teamon the. few occasions when she. was treating 'a

patient who. the   Near Death ReviewTeam was also reviewing.
       Our Supreme Court has recognized that it "would be an. unworkable .rule which

demanded that a trial judge recuse whenever .an acquaintance was a party to or had an. interest

in the controversy. · Such a rule ignores that judges throughout the Commonwealth know and

are known by many people, . . ·. arid assumes that no judge can remain impartial when

presiding in such a case." Commonwealth v. Perry, 468 Pa. 515, 364 A.2d 312, 31$ (1976).

Moreover,

        [w]hile the mediation of courts is based upon the principle of judicial.
        impartiality, disinterestedness, and fairness pervading the whole system of
        judicature, so that courts may as near as possible be above suspicion, there is,
        on the other side; an ilriportimt issue at stakei that is, that causes may not be
        unfairly prejudiced, unduly delayed, .or discontent created through unfounded
        charges of. prejudice or unfairness made against the judge. in the trial of a
        cause. It is of great Importance to the administration of justice that.such should
         not occur. Ifthe judge feels that he canhear and dispose of the case fairly and.
         without prejudice, his decision will be final unless there is aii abuse of
        discretion. This must be so for the security of the. bench and. the successful
         administration ofjustice, Otherwise, unfounded and ofttimes malicious charges
         made during the trial by bold and unscrupulous advocates might be fatal to a
         cause, or litigation might be unfairly and · improperly held up awaiting the
        '.decision of such a question or the· assignment of another judge to try the case.
        If lightly countenanced, such practice might be resorted to, thereby tending to
         discredit the judicial system. The conscience of the judge alone is brought in
         question; he should, as far as possible, avoid any feeling of unfairness or
         hostility to the litigants in a case.                 ·
                                           Page 14 of17

                                      A-2
]l.eilly byR.eillyv. SouiheastemPx. Transp., 489 A'.2D ~2.91, 1299 (Pa.1985).

         Here, Appellants assert thatthe trial court should have recused itselfbased on past

attendance ofCYS      Near Death   ReviewTeam andCoroner'sDeath.ReviewTeam                meetings.

f\dditfonally, Appellants argue that since Dr. Wolford "also served in 2015 and 2016'' on the

CYS Near Death Review Team, the trial court had further reason to recuse in this case as

.CYS called Dr; Wolford as. a witness. First, Appelbmts misrepresent this-jurist's participation

with the Near Death    and Death Review teams. This jurist was appointed to either team and, as
such, was never required to resign. As an.. Assistant District Attorney, this jurist was assigned

by the District Attorney to attend these meetings. As both . Jeff. tees, Cambria County

Coroner, and Michelle Rager, Cambria County CYS Assistant Administrator, stated at the

· hearing, the Cambria County District Attorney was a member of each team. This jurist was

assigned by the DA to attend these meetings as a representative of the DA. When this jurist

resigned her position as Assistant District Attorney on December 31, 2015, it would have.

been impossible for this.jurist to participate with these Teams as a representative of the

District Attorney. Rather than having to resign, thisjurist could no longer receive assignments

to attend the meetings from the    D.A. as this jurist   no longer worked for·the District Attorney.

This jurist never served oneither team in her individual capacity.

          Next, Appella.nts misconstrue Pr. Wolford's participation and relationship with the

    CYS Near Death Review Team. IntheirConcise Statement;Appellimts state that Dr. Wolford

    served on the CYS NearDeath Review team in.2015 and 2016: However, Dr. Wolford did not

.   serve on this CYS Near Death Review team as amember, Rather. she was consulted by. the.

    Team when   she treated .a child whose case the Team was reviewing. For example, Michelle

    Rager testified at the hearing that in February '2016 Dr. Wolford spoke to the Team via
                                             Page 15   of17
telephone from the Pittsburgh Children;s Hospital .. N.T: 9/7/2016 pp. 28 .. Dr. Wolford's

participation with the Team was limited to. cases in which she was treating the child who the

Team was reviewing. Dr. Wolford did not attend every meeting and, in fact; did not even

participate in a majQrity of the meetings. Thus, the characterization of Dr. Wolford as a

member of the Team who has a "very close association through [the) Near Death Review

Team" with this jurist is factually incorrect. As such, this jurist's contact with Dr. Wolford
and past participation on theNeerDeath Review            Team and Death·Review. Team        do not cause

this jurist any bias. nor create the appearance of bias. Accordingly, there is no merit to this

allegation of.error.

        IIL     .Did the Court err in de.Jiylng· the M~tion for Recusal when a Beginnings·
                Inc. Board. Member who served as a. representative to the · Court
                Appoi11t~d Special Advocates (CASA) acted. as treasurer for Judge
                 Bernstein's }udici~I camp~igli?


        The .final allegation of error. raised by Appellants is that the trial court erred. by f'ailing

to recuse when a Beginnings Inc. Board Member who.served as the. Board representative for

CASA also acted as the       treasure of this jurist's   Campaign Committee. As stated         supra; the.
Pennsylv.ania Supreme Court has helcl thatit "would be an unworkable rule which demanded

that a trial judge recuse whenever an acquaintance was a party to qt had an interest in the

 controversy, Such .a rule ignores that judges
                                            .
                                               throughout the Commonwealth know
                                                                             '
                                                                                and 'are

 known by.many people, ... and assumes that.no judge can remain impartial when presiding in

 such a case." Perry, 364 A .. 2d at 318 (197.6),

         Although      Ms. Katz   does not have a   personal .interest in this   case, Appellants. seem to

 argue that as a CASA representative Ms. Katz's interests are . somehow aligned with those of

 Children and Youth Services in the case at hand. Even.if this were true, the courts have .never

                                               Page 16 of'l7
required recusal where aperson involved in a jurist's campaignmay            have some remote and

-indirect connection to a· later casebeforeihat jurist.If this. was required by the courts, iJ would

again create · a slippery slope, mandating: recusal whenever an !lcquairi~ance. of a jurist Is
remotely connected to a case, This would     igp.or.e the two-step   analysis that ajudgeis-required

by law to employ when considering whether recusal is proper; See Abu-Jamal, 720 A.2d at



       Here; however, the issue of Ms ...Katz'sinvolvement on this jurist's· campaign does not

create bias or the appearance of bias.There was no. evidence.that CASA 'Vas ·iiivoltted in the.

case at hand. Even if CASA had, been involved, a CASA volunteer does. not work for a party
to the c~e,,:Childt.en and Youth Services'. Rather; a Cf\;SA volunteer would interact with the

. child and everyone involved · in the child' s life. The CASA volunteer would then make

recommendations to the court based, art the best interests of the· child. These recommendations

'would notnecessarily coincide with the concurrent.recommendations ofCYS. Thus, sincea

CASA Board Member serving oil this jurist's Campaign Committee neither causes this jurist

to be biased norcreates the .appearance of bias, the. trial· courl did .noterr by. failing 'to recuse

itself and there is no merino this final allegation of error.

        Asthere is nomeritto .any allegatien.of errorand forthe reascns discussed herein.the

 appeal.should be dismissed and the Court' s Order of September 7, 2016, affirmed,



                                                         RESPE · TFULLY SlJBMITTED,




                                                             .m~~
November J;.2016
                                            Page 17 of   n
                                       A-2